Citation Nr: 1456284	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.  He is the recipient of the Combat Infantryman Badge, Purple Heart, and Air Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified in a videoconference hearing before the undersigned in January 2014.  A transcript of that hearing has been associated with the claims file.   


FINDING OF FACT

Chronic hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's current hearing loss disability is etiologically related to his active service, to include noise exposure with documented hearing loss.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

A September 2011 letter fulfilled all the above-described notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in evidence.  

The RO provided the Veteran with a VA examination for his service connection claim in October 2011 (with an addendum in June 2012).  The examiner obtained a complete complaint history from the Veteran and provided a thorough physical examination, including the appropriate testing.  Rationale was provided to support the negative findings.  The examination of record is adequate for adjudicating the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Discussion of the Veteran's January 2014 personal hearing is also necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran concerning the nature and etiology of his hearing loss, to include history of treatment. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The January 1966 entrance hearing evaluation discussed below appears to have been conducted using the ASA standards.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).  The figures in parentheses below represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.





Factual Background and Analysis

As an initial matter, the Board notes that the post-service October 2011 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

Turning to Shedden element (2), a January 1966 audiogram included in the Veteran's service enlistment examination report listed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
15 (30)
15 (25)
5 (15)
5 (15)
5 (10)

On October 6, 1967, the Veteran was seen for complaints of bilateral hearing loss following his participation in multiple fire fights.  The physician noted that the Veteran had had a number of ear infections and recent firing weapons exposure, and had bilateral scarring.  The accompanying audiological examination report listed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45 )
30 (40)
15 (25)
15 (25 )
0 (5 )
LEFT
35 (50)
35 (45)
30 (40)
40 (50)
35 (40)

The Veteran was diagnosed as having left ear hearing loss on all frequencies.  The physician noted that the Veteran should be referred to the ENT for consideration of permanent profile change, should wear earplugs, and should not participate in combat until seen by the ENT.  

Upon examination on October 9, the physician diagnosed bilateral tympanosclerosis (scarring of the middle ear), noting that the Veteran was in a firefight on September 3, and several ones before, and has started noticing hearing loss in his left ear.  The physician diagnosed moderate-severe sensioneural bilateral hearing loss, putting the Veteran on temporary profile and stating that the Veteran should be out of firefights and other noisy areas.  The Veteran was to return for another audiogram in six weeks.

On November 20, 1967, the attending physician noted that the Veteran's audiogram was within normal limits.  He released to return to his regular profile.    

The Veteran's December 1968 separation examination related that the Veteran was found clinically normal upon examination.  When asked to "check each item" next to a list of medical conditions that the Veteran "ha[s] ever had or ha[s] now," the Veteran checked "yes" for "ear, nose, or throat trouble" and "hearing loss."   The audiological examination reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

In-service hearing loss was clearly shown.  However, as also indicated, the Veteran's hearing returned to normal limits.  The Veteran served an entire year following the acoustic trauma with related hearing loss but no complaints of hearing loss were reported.  His discharge was likewise showed no hearing loss.  

However, while hearing loss was clearly shown in service, a chronic hearing loss disability was not demonstrated.  Service connection for hearing loss on a direct basis (38 C.F.R. § 3.303(a)) is not warranted.  There is also no evidence of hearing loss within a year of service discharge or for many years thereafter.  Such would preclude a finding for service connection on a presumptive basis (38 C.F.R. § 3.307, 3.309(a) as well.  The question then becomes whether is competent medical evidence linking the Veteran's current hearing loss to his complaints of hearing loss and noise exposure in service.

In an October 2011 VA audio examination report, the Veteran complained of bilateral hearing loss which started in August 1967, and stated that he believed that it was related to the "damage to ears in Vietnam."  He complained of difficulty hearing in a crowd and with background noise.  Upon audiological examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 30
 25
 25
 45
 50
LEFT
 30
 25
 30
 45
 65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss, mild to moderate in the right ear and mild to severe in the left ear.  

In a June 2012 addendum, written upon review of the C-file, the examiner opined that it was less than likely that the Veteran's bilateral hearing loss was the result of noise exposure during military service.  The examiner explained that the Veteran had normal hearing bilaterally at enlistment, experienced hearing loss bilaterally in October 1967 following a firefight, but that by November 1967 his hearing was once again normal bilaterally.  The examiner stated that it was not uncommon that immediately following noise exposure one might have a temporary shift in hearing, and then hearing acuity more likely than not will return to normal after a short period of time.  The examiner related that that was the case for the Veteran and that, at discharge, he had normal hearing sensitivity bilaterally.  

During his January 2014 Board hearing, the Veteran asserted that he had bilateral hearing loss caused by events during active service.  He specifically indicated that he believed that the September/October 1967 firefight caused his hearing disability, and that his hearing has been affected ever since.  The Veteran reported that he was not actually given an audiological examination during the December 1968 separation examination, and that he only signed off on the examination because he did not wish to delay his discharge.    

As indicated above, a finding of a nexus between the Veteran's current bilateral hearing loss disability and in-service noise exposure and hearing loss is needed to satisfy Shedden element (3).  Such is not shown.

First, the record includes no competent medical opinion establishing a causal relationship between the post-service complaints of hearing loss to any established event in service, including claimed in-service noise exposure and related hearing loss. The Veteran has not identified or even alluded to the existence of any such opinion.  In fact, the October 2010 VA examiner specifically opined that it was less than likely that the Veteran's bilateral hearing loss was the result of noise exposure during military service based on his normal hearing on in November 1967, a few weeks after his abnormal audiological examination, and his normal separation.  The examiner fully explained how the hearing loss that the Veteran experienced in service following noise exposure was a temporary and known phenomenon, and that it was also very common for one's hearing to return to normal.  

Evidence of record also includes the Veteran's statements asserting in-service noise exposure, continuity of symptomatology since service, and a causal connection between his claimed disability and service.  The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss as well as his current manifestations of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. However, to the extent that the Veteran generally recalls that he has experienced bilateral hearing loss symptomatology in service and since that time, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran asserts that his bilateral hearing loss started in active service, and has continued through today, never getting better.  However, the Veteran's service treatment records do not show any complaints of bilateral hearing loss, or any other hearing-related issues, after October/November 1967.  While it is true that when asked to place a check next to a medical conditions that the Veteran "ha[s] ever had or ha[s] now," the Veteran checked "yes" for "ear, nose, or throat trouble" and "hearing loss," the Board does not see that as an admission that he still had hearing problems in December 1968, or a contemporaneous complaint about bilateral hearing loss.  The question clearly asked "have you ever had or have now" - the Veteran checked "yes," as he did have problems with his ears and hearing loss in October/November 1967.  The evidence shows that the Veteran was well aware that he should elaborate regarding ongoing or current health problems on his separation examination form - under the "statement of the examinee's present  [emphasis added by the Board] health in own words," the Veteran described issues he was experiencing with his right wrist and hand.  He did not mention any hearing issues or complaints, or anything at all that was ear-related.  

Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported symptoms and diagnoses in 2011, over 40 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2011, over 40 years after leaving service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Moreover, the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his hearing.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013)  (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In particular, the Veteran's 1992 claim for VA benefits lists numerous medical complaints, but nothing related to hearing loss.  Based upon the language and context of the 1992 claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of hearing loss at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

In addition, the Veteran's VA medical treatment records from February 1989 to June 2011 fail to establish a diagnosis of hearing loss, or any other ear-related issues, until about April 2011, when the Veteran reported a subjective complaint of bilateral hearing loss which he said has experienced since Vietnam.  The remaining VA records show mostly dermatological and mental health treatment.  While it is true that the Veteran referenced a history of hearing problems during a March 1989 VA examination, the associated examination indicated that his ears were normal.  There were no findings of hearing loss at that examination or during an April 1992 examination.

The Board therefore finds that the Veteran's current statements, made in connection with his pending claims for VA benefits, that he has had bilateral hearing loss since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral hearing loss symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements regarding the etiology of the claimed disability have no probative value as he is not competent to opine on such complex medical questions.  The Board assigns no probative value to the Veteran's purported assertions of continuity of hearing loss symptomatology since service, and a causal connection between each of his claimed disability and service.  The Board simply does not find the Veteran's historical recollections to be consistent and accurate.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for bilateral hearing loss must be denied.  The criteria to establish entitlement to service connection for the claimed disability have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


